Judgments of Monroe County Court and City Court of Rochester
reversed on the law and facts and a new trial granted in the City Court of Rochester, with costs in all courts to appellant to abide the event. Memorandum: The plaintiff received personal injuries as a result of a collision when he attempted to make a left turn, into an intersecting street, in front of defendant’s oncoming bus. We are of the opinion — after a careful consideration of the evidence — that the verdict in plaintiff’s favor is against the weight of evidence. We are also of the opinion that the trial judge committed error when he failed to instruct the jury, pursuant to the request of defendant’s counsel, as to the legal effect of the violation — if such there were — by plaintiff of subdivision 2 of section 15 of the Vehicle and Traffic Law, regarding the necessity of displaying lights at the time of the accident, to which failure to charge defendant’s counsel excepted. All concur. (The judgment affirms a judgment of the Rochester City Court, Civil Branch, in favor of plaintiff, in an automobile-bus negligence action.) Present —■ Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.